Citation Nr: 0218744	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  00-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for metaplasia cell-
dysplastic squamous cells (abnormal PAP).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
September 1988 and from January 1992 to October 1997.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Board notes that the veteran's original claim, dated 
in November 1997, consisted of the issues of entitlement 
to service connection for allergic rhinitis; 
vaginitis/candida/metaplasia cell-dysplastic squamous 
cells; herpes; chlamydia; and degenerative joint disease 
of the cervical, thoracic (claimed as thoracic outlet 
syndrome), and lumbar spine.  Additionally, in a separate 
statement, the veteran also claimed entitlement to service 
connection for headaches and bilateral wrist pain.  

These claims were denied by an August 31, 1998, rating 
decision and, by Memorandum from the veteran's 
representative received at the RO in August 1999, the 
veteran disagreed with the denial of service connection 
with each disability claimed on her original application 
for compensation.  

Accordingly, in December 1999, the RO issued a statement 
of the case which addressed each issue which had been 
denied by the August 1998 rating decision with the 
exception of entitlement to service connection for 
headaches, degenerative joint disease of the lumbar spine, 
and bilateral wrist pain.  A substantive appeal with 
respect to the issues contained in this statement of the 
case was received in February 2000.  Additionally, by a 
statement dated in March 2000, the veteran withdrew her 
appeal with respect to the issues of allergic rhinitis, 
bilateral wrist pain, and chlamydia.  

Thereafter, by a November 2000 hearing officer decision, 
service connection was established for cervical-thoracic 
strain and osteoarthritis of the lumbar spine, each rated 
as 10 percent disabling, and genital herpes, rated as 
noncompensably disabling.  Additionally, the hearing 
officer separated the issues of metaplasia cell-dysplastic 
squamous cells, characterized as abnormal PAP 
(Papanicolaou), and candida vulvo-vaginitis, and granted 
service connection for candida vulvo-vaginitis, rated as 
zero percent disabling.  This determination was effective 
from the day after service separation.  The veteran was 
notified of this decision and did not file a notice of 
disagreement.  Accordingly, the issues of entitlement to 
increased ratings for cervical-thoracic strain, 
osteoarthritis of the lumbar spine, genital herpes, and 
candida vulvo-vaginitis are not presently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  With respect to the issue of entitlement to 
service connection for headaches, the November 2000 
hearing officer decision concluded that the veteran had 
filed a timely notice of disagreement and continued the 
denial of service connection.

Accordingly, inasmuch as the issues of entitlement to 
service connection for cervical-thoracic strain, 
osteoarthritis of the lumbar spine, genital herpes, and 
candida vulvo-vaginitis having been granted and the issues 
of entitlement to service connection for allergic 
rhinitis, bilateral wrist pain, and chlamydia having been 
withdrawn; the decision herein will be limited to the 
issues of entitlement to service connection metaplasia 
cell-dysplastic squamous cells (abnormal PAP) and 
headaches.



FINDINGS OF FACT

1.  The metaplasia cell-dysplastic squamous cells, noted 
as an abnormal PAP smear in service, resolved without 
recurrence or identified chronic residual disability.

2.  The veteran's claim for entitlement to service 
connection for headaches was denied by rating decision in 
August 1998; the veteran was notified of this denial by 
letter dated in August 1998.

3.  A Notice of Disagreement regarding the headache claim 
was received in July 1999.

4.  In November 2000, the RO issued a Supplemental 
Statement of the Case (SSOC) which included the headache 
issue.

5.  The veteran did not file a substantive appeal as to 
the issue of entitlement to service connection for 
headaches.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by an abnormal PAP smear 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  The veteran did not file a substantive appeal as to 
the issues of entitlement to service connection for 
headaches; therefore, this issue is not on appeal.  38 
U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
veteran has been afforded a hearing and the record in this 
case includes the veteran's service medical records, 
reports of VA examinations, and VA and private outpatient 
treatment records.  As the record shows that the veteran 
has been afforded VA examinations in connection with her 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased ratings.  The 
discussions in the rating decision, statement of the case, 
hearing officer decision, supplemental statement of the 
case, and other correspondence have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Specifically, the 
record shows that, by letter dated in June 2001, the 
veteran was specifically advised of the provisions of the 
new VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate her claims as well as the types of evidence 
VA would assist her in obtaining.  Accordingly, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have 
been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claims.  Consequently, the case need not be referred 
to the claimant or the claimant's representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92  (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

Abnormal PAP:  The issue before the Board involves a claim 
of entitlement to service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service records reflect that the veteran underwent 
treatment for metaplasia cell-dysplastic squamous cells in 
1994.  

A June 1998 report of VA general medical examination 
reflects that the veteran's PAP smears, to include a PAP 
smear performed in conjunction with the examination, have 
been normal since 1996.  It is further noted that the last 
PAP smear was in June 1997 and it was normal.  

During her March 2000 personal hearing at the RO, the 
veteran testified that there has been no disease as a 
result of her treatment for metaplasia cell-dysplastic 
squamous cells in service.  She further reported that 
recent PAP smears have been normal.  

Treatment records from the Naval Medical Center San Diego 
note that a December 1999 PAP smear was normal.  

The Board finds that veteran's abnormal PAP smear in 
service was treated and she does not currently have a 
disability.  It is now well-settled that in order to be 
considered for service connection, a claimant must first 
have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a 
current disability exists].  Accordingly, the Board finds 
that a disability manifested by an abnormal PAP smear was 
not incurred in or aggravated by service.

Headaches:  Under applicable criteria, an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  The notice of disagreement must 
be filed with the VA office from which the claimant 
received notice of the determination being appealed within 
one year from the date that the agency mailed notice of 
the determination to the claimant.  Otherwise, that 
determination will become final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302.  The substantive appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the RO.  To be considered 
timely, the substantive appeal must be filed within 60 
days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  In pertinent part, the 
substantive appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed.  38 C.F.R. § 
20.300.  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 
C.F.R. § 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

With respect to the issue of entitlement to service 
connection for headaches, the November 2000 hearing 
officer decision concluded that the veteran had filed a 
timely notice of disagreement and continued the denial of 
service connection.  In a cover letter to a supplemental 
statement of the case issued in December 2000, he veteran 
was notified the veteran that if she wished to continue 
the appeal on this issue, it would be necessary for her to 
return the enclosed VA Form 9 within 60 days of the date 
of this decision.  After careful review of the claims 
file, the Board notes that the veteran did not file a VA 
Form 9, nor there is any correspondence to the RO 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
RO.  Likewise, there is no indication in the claims file 
that the veteran requested an extensive of time to file a 
timely substantive appeal.  Moreover, by letter dated in 
September 2002, the Board informed the veteran that a 
substantive appeal may not have been filed in her case and 
provided her with an opportunity to submit evidence to 
show that her appeal had been perfected.  A response to 
this notification from the veteran has not been received.  
Therefore, the Board concludes that there is no pending 
appeal before the Board and the issue of entitlement to 
service connection for headaches is dismissed.



ORDER

Service connection for disability manifested by an 
abnormal PAP smear is not warranted.  To this extent, the 
appeal is denied.

The issue of entitlement to service connection for 
headaches is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

